Citation Nr: 0910604	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-39 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for myopathy due to VA 
treatment on January 15, 2003. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which, in pertinent 
part, denied entitlement to compensation for myopathy under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).  

The Veteran's appeal was previously before the Board in June 
2007 when the Board remanded the case for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.

In its June 2007 remand, the Board referred the issue of 
entitlement to compensation for fibromyalgia under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) to the RO.  This 
issue has not yet been adjudicated, and is once again 
referred to the RO for the appropriate action.


FINDING OF FACT

Myopathy resulted from Gemfibrozil, prescribed at the 
Clarksburg VA Medical Center (VAMC) on January 15, 2003, but 
was not the proximate result of a lack of skill, 
carelessness, negligence, error in judgment, or an unforeseen 
event.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for myopathy have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.358, 3.800, 17.32 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2007, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002).  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the July 2007 letter.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA 
notice was provided after the initial adjudication of the 
claim, this timing deficiency was cured by the issuance of 
VCAA notice followed by readjudication of the claim in a 
November 2008 SSOC.  Mayfield v. Nicholson, 499 F.3d 1399 
(Fed. Cir. 2007).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided VA examinations in October 2003 and 
October 2008 in response to his claim.  

The Veteran's representative argued in the February 2009 
informal brief that an additional remand was necessary to 
allow for a third VA examination to clear a conflict of 
medical opinions.  As discussed below, while the 
preponderance of the medical evidence establishes that the 
Veteran's myopathy resulted from his prescription and taking 
of the medication Gemfibrozil, the evidence weighs against a 
finding that the prescribing of this medication was the 
proximate result of a lack of skill, carelessness, negligence 
or error judgments, or an unforeseen event in VA treatment.  
There is no medical opinion to the contrary.  Therefore, the 
medical evidence is not in conflict, and remanding for an 
additional VA examination would only further delay the claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

Under 38 U.S.C.A. § 1151, it is necessary to show that 
disability or death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, similar 
instance of fault, or an event not reasonably foreseeable.

Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Analysis

The Veteran contends that he incurred myopathy as a result of 
taking Gemfibrozil prescribed at the Clarksburg VAMC on 
January 15, 2003.  The Veteran also contends that he did not 
give informed consent prior to being prescribed Gemfibrozil, 
and that VA should have taken him off the medication when he 
initially complained of muscle pain in January 2003.  

Treatment records from the Clarksburg VAMC establish that the 
Veteran was seen on January 15, 2003, with symptoms 
consistent with diabetes mellitus.  He was diagnosed as 
having new onset diabetes mellitus and hypertriglyceridemia.  
Gemfibrozil was prescribed to treat the Veteran's 
hypertriglyceridemia.  

On January 21 and January 27, 2003, the Veteran was seen 
again at the VAMC for laboratory work and blood pressure 
checks.  He reported feeling symptoms of low blood glucose 
levels due to diabetes mediation, and his dosages were 
adjusted.  

On April 17, 2003, the Veteran reported a three month history 
of muscle pain and weakness to his physician.  His symptoms 
were constant and were noted to have started soon after he 
began Gemfibrozil therapy.  He was admitted to the VAMC 
overnight and was diagnosed with drug-induced myopathy.  
Gemfibrozil was discontinued and an adverse drug reaction was 
reported to the pharmacy.

The Veteran changed his primary care physician in July 2003 
and was noted to have experienced Gemfibrozil-induced 
myopathy from which he had recovered.  The physician noted 
that there was a question as to whether the Veteran's 
myopathy was caused by Gemfibrozil alone, or was a result of 
a combination of the medication and the Veteran's drinking.  

Upon VA examination in October 2003, the Veteran reported 
that his muscle pain had been slightly improving.  The 
examiner noted that myopathy was a "normal and well-known 
side-effect" of Gemfibrozil and the Veteran's myopathy was 
more likely than not caused by Gemfibrozil, as it was 
prescribed to treat his elevated triglycerides and 
cholesterol.  

Another VA examination was conducted in October 2008.  The 
Veteran acknowledged receipt of relevant clinical information 
about Gemfibrozil at the time it was prescribed.  The 
examiner noted that Gemfibrozil was appropriately initiated 
as monotherapy in January 2003.  

Upon physical examination, there was no evidence of myopathy.  
The examiner concluded that that the Veteran's VA provider 
exercised a degree of care that would be expected of a 
reasonable provider in rendering treatment.  The examiner 
also noted that the Veteran provided informed consent prior 
to beginning the treatment.  Thus, there was no indication of 
any carelessness, negligence, lack of proper skill, error in 
judgment, or fault on the part of VA in prescribing the 
medication.  

While the Veteran argues that he did not give informed 
consent before taking Gemfibrozil, the Board notes that 
during his October 2008 VA examination he reported that he 
received relevant clinical information about Gemfibrozil at 
the time it was prescribed.  In addition, during his July 
2006 hearing, the Veteran's spouse testified that the Veteran 
received a copy of the medication instructions for 
Gemfibrozil at the time he filled the prescription, but that 
it was difficult to read.  

The Board finds that the Veteran provided informed consent 
prior to his taking of the medication Gemfibrozil.  He was 
given, and has acknowledged receipt of, a list of 
instructions for Gemfibrozil.  A copy of these instructions 
is in the claims folder and shows that they included a 
complete listing of potential side-effects and cautions, 
including the development of severe muscle pain.  In 
addition, the instructions advise that if there were any 
questions about the use of the product, they should be 
directed to a medical professional.  The Veteran has not 
provided the copy of instructions that he received, but the 
instructions in the claims folder are legible.  There is no 
evidence that the Veteran was coerced into taking 
Gemfibrozil, nor is there evidence that his consent was 
revoked.  

The Veteran also argues that compensation is warranted for 
myopathy as it was caused by the VA-prescribed Gemfibrozil.  
While the medical evidence of record does establish that the 
Veteran's incurred an additional disability, i.e. myopathy, 
as a result of Gemfibrozil, it does not establish that the 
prescription of Gemfibrozil was the proximate result of a 
lack of skill, carelessness, negligence or error judgments, 
or an unforeseen event in VA treatment.

In fact, the October 2003 VA examiner noted that myopathy was 
a normal and well-known side-effect of Gemfibrozil.  In 
addition, the October 2008 VA examiner found that Gemfibrozil 
was appropriately prescribed in January 2003, and that VA 
exercised reasonable care in treating the Veteran for his 
elevated triglycerides and cholesterol.  The examiner also 
specifically noted that there was no indication of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault on the part of VA in prescribing the 
medication.

Finally, the Veteran argues that VA failed to timely diagnose 
and properly treat his myopathy.  He contends that his muscle 
pain symptoms began one week after he started taking 
Gemfibrozil and VA should have discontinued his use of 
Gemfibrozil when he was treated at the VAMC in January 2003.  

Records of treatment from the Clarksburg VAMC document that 
the Veteran complained of dizziness and light-headedness on 
January 21 and 27, 2003, and his diabetes medications were 
adjusted accordingly.  The records do not document that the 
Veteran reported symptoms of muscle pain until April 17, 
2003, when he was admitted to the clinic for drug-induced 
myopathy and Gemfibrozil was promptly discontinued.  While 
the Veteran reported a three month history of muscle pain at 
the time of his April 17, 2003 treatment, there is no 
indication that he previously reported these symptoms to VA, 
or that VA did not properly treat or diagnose the Veteran's 
myopathy.  The clinical evidence that the myopathy has 
resolved also weighs against a finding that the condition was 
not properly treated or that there was additional disability 
as the result of faulty treatment.

As the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Therefore, the claim for entitlement to compensation for 
myopathy under the provisions of 38 U.S.C.A. § 1151 is 
denied.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for myopathy due to VA treatment on 
January 15, 2003, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


